Appeal from a judgment of the Supreme Court (Malone, Jr., J.), entered February 24, 2003 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s Freedom of Information Law request.
Petitioner commenced this proceeding challenging respon*937dent’s refusal to disclose to him, under the Freedom of Information Law (see Public Officers Law art 6) (hereinafter FOIL), a letter sent by the sentencing court to the Board of Parole regarding petitioner. Supreme Court, finding that such letters are exempt from FOIL disclosure (see Matter of Ramahlo v Bruno, 273 AD2d 521 [2000], lv denied 95 NY2d 767 [2000]), dismissed the petition. This appeal ensued. The Attorney General has advised this Court that, upon further review, it was determined that the letter was not exempt from disclosure under FOIL because its content was to clarify the disposition of charges against petitioner rather than a recommendation from the sentencing court regarding petitioner’s parole. Inasmuch as petitioner has been mailed a copy of the letter at issue, the appeal must be dismissed as moot (see Matter of Covington v Cirincione, 307 AD2d 554 [2003]).
Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.